Citation Nr: 1429866	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1961 to July 1965.  The Veteran died in June 2007, and appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the cause of the Veteran's death as well as DIC.  

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that due process is followed.  See 38 U.S.C.A. 
§ 5103A.  This is a case in which not all of the Veteran's service records are of record.  In cases where the Veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service treatment records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the Veteran's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, employment examinations, pharmacy records and insurance examination reports.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The record includes a September 2008 formal finding of unavailability of service treatment records.  While a September 2008 letter requested she submit any treatment records from the Veteran's active duty, she was never informed that she could provide alternate records.

Additionally, while the Veteran's personnel documents are of record, the Board notes that an attempt to retain the Veteran's unit records has not been made.  The appellant argues that the Veteran's band was sent to Da Nang from Japan and submitted a newspaper article in support of this claim.  The few personnel documents of record confirm the Veteran served as a bandsman and played the flute and piccolo and further reflect that he was sent to Okinawa in 1963 and 1964 and Taiwan in 1964.  VA should attempt to confirm whether the Veteran's band was stationed in Da Nang during the pertinent time period.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue notice compliant with Dixon and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The appellant should further be informed of alternative sources for obtaining sufficient evidence to validate her claims (e.g., buddy statements, unit history searches, etc.).  The appellant must then be afforded a reasonable opportunity to respond.

2.  The AMC/RO should send an inquiry to the appropriate agency for unit records to conduct records searches to attempt to confirm the appellant's assertion that the Veteran traveled to Vietnam while serving as a flute player in the 1st Marine Aircraft Wing Band.

All efforts and responses should be documented in detail and placed in the claims file.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



